DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,715,270. Although the claims at issue are not identical, they are not patentably distinct from each other because:
1). Regarding instant application claims 1-2 and 4-11, the claims 1-22 of patent contain all the limitations of claims 1-2 and 4-11 of the instant application. Claims 1-2 
2). Regarding instant application claim 3, the claims 1-22 of patent do not expressly state “the loopback circuit comprises an optical filter configured to transmit the optical signal on the first wavelength band and block the optical signal on the second wavelength band”. Based on claims 1, 2, 14, 18 and 22 etc. of patent, the split optical signal can contain the first wavelength band and the second wavelength band; however, claim 1, 18 and 22 etc. state “the split optical signal on the first wavelength band and the fourth light are multiplexed”; that is, only the first wavelength band is combined with the fourth light, then it is obvious to one skilled in the art that a filter is used to block other signal band, e.g., the second wavelength band. Therefore, it is obvious to one skilled in the art to use an optical filter to pass one wavelength band and block another wavelength band.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,082,145. Although the claims at issue are not identical, they are not patentably distinct from each other because:
1). Regarding instant application claims 1-2 and 4-11, the claims 1-9 of patent contain all the limitations of claims 1-2 and 4-11 of the instant application. Claims 1-2 and 4-11 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
2). Regarding instant application claim 3, the claims 1-9 of patent do not expressly state “the loopback circuit comprises an optical filter configured to transmit the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160149663 A1
US 20180219619 A1
US 20130259475 A1
US 20090041457 A1
US 20160301467 A1
US 20150043920 A1
US 20150093111 A1
US 20170117982 A1
US 20110280263 A1
US 20040197041 A1
US 20110200322 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        February 19, 2022